            Case 1:20-cv-00059-DAD-SAB Document 13 Filed 07/02/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10   ANGELA DE LA CERDA,                                 Case No. 1:20-cv-00059-DAD-SAB

11                  Plaintiff,                           ORDER DIRECTING CLERK OF COURT
                                                         TO CLOSE CASE AND ADJUST THE
12           v.                                          DOCKET TO REFLECT VOLUNTARY
                                                         DISMISSAL PURSUANT TO RULE 41(a)
13   ULTA, INC., et al.,                                 OF THE FEDERAL RULES OF CIVIL
                                                         PROCEDURE
14                  Defendants.
                                                         (ECF No. 12)
15

16          On July 1, 2020, a stipulation was filed dismissing this action with prejudice and with

17 each party to bear its own costs and fees. (ECF No. 12.) In light of the stipulation of the parties,

18 this action has been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111

19 F.3d 688, 692 (9th Cir. 1997), and has been dismissed with prejudice and without an award of
20 costs or attorneys’ fees.

21          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

22 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

23
     IT IS SO ORDERED.
24

25 Dated:      July 2, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     1
